DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 & 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Patent 6949819), a reference of record, in view of Takahashi et al. (US PGPub 20030206083) 
As per claim 1:

A radio frequency (RF) (used w/ radio waves, col. 7 lines 9-14) crossover device (jumper chip component B1), comprising: 
an insulating substrate (insulating substrate A) having a first surface (top) and a second surface (bottom) opposing the first surface; 
a crossover conductor (connection conductor 3) disposed on the first surface,
wherein the crossover conductor includes a transmission line having an impedance based on a width of the transmission line and a thickness of the insulating substrate (the crossover conductor is formed as a microstrip line, which features an impedance that is inherently based on the width of the transmission line and the thickness of the base substrate between the signal line and the ground plane) defined between the first surface and a conductive coating (shielding portion 4a, shown in related Fig. 3); 
and a conductive coating (shielding portion 4a, shown in related Fig. 3) the conductive coating being insulated from the crossover conductor by the insulating substrate (as shown by cutout portions 4b in related Fig. 3), and at least one transition conductor (connecting portion 3a) conductively coupled with the crossover conductor.

Saito et al. does not disclose:
a depression in the second surface extending between two side surfaces of the insulating substrate and defined at least in part by (i) a third surface 
and a conductive coating formed over at least a portion of the second surface, the third surface, and the at least one sidewall, the conductive coating being insulated from the crossover conductor by the insulating substrate.

	Takahashi et al. discloses in Figs. 6a & 6b and 10:
A conventional transmission line comprising a substrate (silicon substrate 905) with a depression (arched formation over microstrip line 903) over the signal line of a transmission line (microstrip line 903), the depression being formed in a second surface (bottom surface of silicon substrate 905 in contact with silicon dioxide 902) and being defined at least in part by (i) a third surface (bottom surface of silicon substrate above microstrip line 903) recessed in relation to the second surface, and (ii) at least one sidewall (portion extending between second and third surface) that extends between the second surface and the third surface; and a conductive coating (metal film coating on bottom of silicon substrate 905, para [0003]) formed over at least a portion of the second surface, the third surface, and the at least one sidewall.
	Takahashi et al. further discloses the implementation of the shielded transmission line of Fig. 10 in Figs. 6a & 6b, where silicon substrate 302, with 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the metallized depression of Takahashi et al. to the bottom surface of the crossover of Saito et al. as an art-recognized alternative/equivalent microstrip transmission line able to provide the benefit of forming second conductive pattern 7 as a shielded, low loss transmission line as taught by Takahashi et al. (para [0003])
	As a consequence of the combination, the combination discloses a depression in the second surface extending between two side surfaces of the insulating substrate and defined at least in part by (i) a third surface recessed in relation to the second surface, and (ii) at least one sidewall that extends between the second surface and the third surface, wherein the crossover conductor includes a transmission line having an impedance based on a width of the transmission line and a thickness of the insulating substrate defined between the first surface and the third surface; and a conductive coating formed over at least a portion of the second surface, the third surface, and the at least one sidewall, the conductive coating being insulated from the crossover conductor by the insulating substrate.

	As per claim 3:
	Saito et al. discloses in Fig. 8:

	Saito et al. does not disclose:
the depression extends in a direction that is non-parallel to a direction in which the crossover conductor extends on the first surface.
	Takahashi et al. discloses in Figs. 6a & 6b and 10:
The depression extends along the direction of the microstrip transmission line (903).
	As a consequence of the combination of claim 1, the depression extends in a direction that is non-parallel to a direction in which the crossover conductor extends on the first surface.

As per claim 4:
Saito discloses in related Fig. 4:
a first transition conductor (connecting portion 3a), conductively coupled with the crossover conductor, disposed on a first side surface of the insulating substrate; and a second transition conductor, conductively coupled with the crossover conductor, disposed on a second side surface of the insulating substrate (connecting portions 3a are provided in the side faces to connect connection conductor 3, col. 5 lines 8-14).
	Saito does not disclose:
 the insulating substrate; 
and a second transition conductor conductively coupled to the crossover conductor on a second side of the depression, opposite the first side of the depression, and extending between the first and second surfaces of, the insulating substrate.
Takahashi et al. discloses in Figs. 6a & 6b and 10:
A conventional transmission line comprising a substrate (silicon substrate 905) with a depression (arched formation over microstrip line 903) over the signal line of a transmission line (microstrip line 903), the depression being formed in a second surface (bottom surface of silicon substrate 905 in contact with silicon dioxide 902) and being defined at least in part by (i) a third surface (bottom surface of silicon substrate above microstrip line 903) recessed in relation to the second surface, and (ii) at least one sidewall (portion extending between second and third surface) that extends between the second surface and the third surface; and a conductive coating (metal film coating on bottom of silicon substrate 905, para [0003]) formed over at least a portion of the second surface, the third surface, and the at least one sidewall.
	Takahashi et al. further discloses the implementation of the shielded transmission line of Fig. 10 in Figs. 6a & 6b, where silicon substrate 302, with depression (cavity 303) forming second and third surfaces on the bottom of 302 with at least one side wall (portion extending between second and third surfaces), and a 
As a consequence of the combination of claim 1, the combination discloses a first transition conductor conductively coupled to the crossover conductor on a first side of the depression and extending between the first and second surfaces of, the insulating substrate; and a second transition conductor conductively coupled to the crossover conductor on a second side of the depression, opposite the first side of the depression, and extending between the first and second surfaces of, the insulating substrate.

As per claim 5:
Saito discloses in related Figs. 1 & 2:
the first transition conductor extends along a first side surface of the insulating substrate between the first surface and the second surface, and 4842-4914-0909.3Atty. Dkt. No. 112057-1660 (D-0017-US) wherein the second transition conductor extends along a second side surface of the insulating substrate between the first surface and the second surface (connecting portions 3a are provided over the entire height of the side faces to connect connection conductor 3, col. 5 lines 8-14).

As per claim 6:
Saito discloses in related Fig. 4:
the first side surface of the insulating substrate includes a first indented region, and wherein the first transition conductor is at least partially disposed over the first indented region (as seen in related Fig. 4, col. 5 lines 15-22).

Saito discloses in related Fig. 2:
a first crossover contact disposed on the second surface of the insulating substrate and coupled with the first transition conductor; and a second crossover contact disposed on the second surface of the insulating substrate and coupled with the second transition conductor (each connecting portion 3a is shown to extend onto the bottom face (2b) of the substrate).

As per claim 8:
Saito discloses in related Fig. 2:
the first crossover contact is separated from the conductive coating on the second surface by a first crossover isolation region, and wherein the second crossover contact is separated from the conductive coating on the second surface by a second crossover isolation region (the connecting portions 3a are isolated from the connecting portions 4c by separation areas (isolation regions) extending between the faces of the substrate, including lower face 2c).

	As per claim 9:
Saito discloses in Fig. 8:
The impedance of the transmission line is based on a ratio of the width of the transmission line and the thickness of the insulating substrate (the crossover conductor is formed as a microstrip line, which features an impedance that is 

As per claim 15:
Saito discloses in Fig. 8:
the insulating substrate includes at least one of a ceramic material, glass, sapphire, quartz or a printed circuit board material (col. 5 lines 1-7).

As per claim 16:
	Saito discloses in Fig. 8:
	A radio-frequency (RF) device comprising: 
a circuit board (5) having a first surface (top) and an opposing second surface (bottom); 
a first RF conductor (conductive pattern 7) disposed on the first surface of the circuit board, the first RF conductor extending in a first direction; 
a second RF conductor (first conductive patterns 6a and 6b) disposed on the first surface of the circuit board, the second RF conductor extending in a second direction, different from the first direction; 
a ground conductor (third conductive pattern 8, col. 6 lines 46-54) disposed on the first surface of the circuit board, the ground conductor electrically isolated from the first RF conductor and the second RF conductor; 
an RF crossover device (jumper chip component B1) positioned on the circuit board and including:

a crossover conductor (connection conductor 3) disposed on the first surface,
wherein the crossover conductor includes a transmission line having an impedance based on a width of the transmission line and a thickness of the insulating substrate (the crossover conductor is formed as a microstrip line, which features an impedance that is inherently based on the width of the transmission line and the thickness of the base substrate between the signal line and the ground plane) defined between the first surface and a conductive coating (shielding portion 4a, shown in related Fig. 3); 
and a conductive coating (shielding portion 4a, shown in related Fig. 3) the conductive coating being insulated from the crossover conductor by the insulating substrate,
wherein a conductive coating (shielding portion 4a) over the second surface of the insulating substrate makes contact with the ground plane (through connecting portions 4c), 
Wherein the first RF conductor passes under the second surface of the insulating substrate, and
wherein the second RF conductor is electrically coupled with the crossover conductor disposed on the first surface of the insulating substrate (through connecting portions 3a).
	Saito et al. does not disclose:

and a conductive coating formed over at least a portion of the second surface, the third surface, and the at least one sidewall, the conductive coating being insulated from the crossover conductor by the insulating substrate,
wherein the first RF conductor passes under the depression in the second surface of the insulating substrate.
Takahashi et al. discloses in Figs. 6a & 6b and 10:
A conventional transmission line comprising a substrate (silicon substrate 905) with a depression (arched formation over microstrip line 903) over the signal line of a transmission line (microstrip line 903), the depression being formed in a second surface (bottom surface of silicon substrate 905 in contact with silicon dioxide 902) and being defined at least in part by (i) a third surface (bottom surface of silicon substrate above microstrip line 903) recessed in relation to the second surface, and (ii) at least one sidewall (portion extending between second and third surface) that extends between the second surface and the third surface; and a conductive coating (metal film coating on bottom of silicon substrate 905, 
	Takahashi et al. further discloses the implementation of the shielded transmission line of Fig. 10 in Figs. 6a & 6b, where silicon substrate 302, with depression (cavity 303) forming second and third surfaces on the bottom of 302 with at least one side wall (portion extending between second and third surfaces), and a conductive coating (metal ground layer 304), as a shielding over a microstrip circuit (metal patterning 309).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the metallized depression of Takahashi et al. to the bottom surface of the crossover of Saito et al. as an art-recognized alternative/equivalent microstrip transmission line able to provide the benefit of forming second conductive pattern 7 as a shielded, low loss transmission line as taught by Takahashi et al. (para [0003]) 
	As a consequence of the combination, the combination discloses a depression in the second surface extending between two side surfaces of the insulating substrate and defined at least in part by (i) a third surface recessed in relation to the second surface, and (ii) at least one sidewall that extends between the second surface and the third surface, wherein the crossover conductor includes a transmission line having an impedance based on a width of the transmission line and a thickness of the insulating substrate defined between the first surface and the third surface; and a conductive coating formed over at least a portion of the second surface, the third surface, and the at least one sidewall, the conductive coating being insulated from the crossover 

	As per claim 17:
	Saito does not disclose:
the conductive coating on the at least one sidewall is separated from the first RF conductor by a distance of between 15 mils and 25 mils.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to separate the first RF conductor by a distance of between 15 mils and 25 mils, as the distance of a signal conductor to a ground plane is a design parameter that determines the impedance and the signal to ground resistance of a transmission line, as is well understood in the art.

As per claim 18:
	Saito does not disclose:
the conductive coating on the at least one sidewall is separated from the first RF conductor by a distance of between 5 mils and 15 mils.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to separate the first RF conductor by a distance of between 15 mils and 25 mils, as the distance of a signal conductor to a ground plane is a design parameter that determines the impedance and the signal to ground resistance of a transmission line, as is well understood in the art.


	Saito does not disclose:
a magnitude of isolation between the first RF conductor and the crossover conductor is an increasing function of a width of the crossover conductor measured over the depression.
Abraham et al. discloses in Fig. 1:
Takahashi et al. discloses in Figs. 6a & 6b and 10:
A conventional transmission line comprising a substrate (silicon substrate 905) with a depression (arched formation over microstrip line 903) over the signal line of a transmission line (microstrip line 903), the depression being formed in a second surface (bottom surface of silicon substrate 905 in contact with silicon dioxide 902) and being defined at least in part by (i) a third surface (bottom surface of silicon substrate above microstrip line 903) recessed in relation to the second surface, and (ii) at least one sidewall (portion extending between second and third surface) that extends between the second surface and the third surface; and a conductive coating (metal film coating on bottom of silicon substrate 905, para [0003]) formed over at least a portion of the second surface, the third surface, and the at least one sidewall.
	Takahashi et al. further discloses the implementation of the shielded transmission line of Fig. 10 in Figs. 6a & 6b, where silicon substrate 302, with depression (cavity 303) forming second and third surfaces on the bottom of 302 with at least one side wall (portion extending between second and third surfaces), and a 
	As a consequence of the combination of claim 16, a magnitude of isolation between the first RF conductor and the crossover conductor is an increasing function of a width of the crossover conductor measured over the depression, as an inherent property of transmission lines separated by an intervening shielding conductor.

As per claim 20:
	Saito et al. discloses in Fig. 11:
a crossover conductor is a first crossover conductor, the RF device further comprising: a second crossover conductor (three crossover conductors, connection conductors 3, are shown) disposed adjacent to the first crossover conductor over the first surface of the insulating substrate.
Fig. 11 of Saito is a variant of Fig. 8 of Saito, using three crossover conductors, but otherwise providing the same features as Fig. 8, such that the use of Fig. 11 in place of Fig. 8 is an obvious variation as provided by Saito.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use Fig. 11 in place of Fig. 8 of Saito in the combinations of claims 1 & 16 as art-recognized alternatives/equivalents provided by Saito, such that the crossover conductor is a first crossover conductor, the RF device further comprising: a second crossover conductor disposed adjacent to the first crossover conductor over the first surface of the insulating substrate.

s 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Saito et al. (US Patent 6949819), a reference of record, in view of Takahashi et al. (US PGPub 20030206083), as per claim 1, and further in view of Ostergaard et al. (US PGPub 20160049713), a reference of record.
The resultant combination discloses the RF crossover of claim 1, as rejected above.
As per claim 11:
The resultant combination does not disclose:
the crossover conductor includes a plurality of metal layers, wherein materials of at least two metallic layers of the plurality of metallic layers are different.
	Ostergaard et al. discloses the formation of microstrip circuits through the use of one or more layers of copper foil coated in a layer of gold or silver (para [0085]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the conductors of the RF crossover of Saito et al. or the resultant combination using layers of copper, as a typical conductive material used in circuits in microstrip form, and then to coat the copper in layers of gold or silver to provide the benefit of protection from oxidation, as taught by Ostergaard et al. (para [0085]).
	As a consequence of the combination, the crossover conductor includes a plurality of metal layers, wherein materials of at least two metallic layers of the plurality of metallic layers are different.

	As per claim 12:

the plurality of metallic layers include metallic layers of at least two of copper, silver, gold, nickel, or titanium-tungsten alloy.
Ostergaard et al. discloses the formation of microstrip circuits through the use of one or more layers of copper foil coated in a layer of gold or silver (para [0085]).
As a consequence of the combination of claim 11, the plurality of metallic layers include metallic layers of at least two of copper, silver, gold, nickel, or titanium-tungsten alloy.

As per claim 13:
The resultant combination does not disclose:
the conductive coating includes a plurality of metallic layers, wherein materials of at least two metallic layers of the plurality of metallic layers are different.
Ostergaard et al. discloses the formation of microstrip circuits through the use of one or more layers of copper foil coated in a layer of gold or silver (para [0085]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the conductors of the RF crossover of Saito et al. or the resultant combination using layers of copper, as a typical conductive material used in circuits in microstrip form, and then to coat the copper in layers of gold or silver to provide the benefit of protection from oxidation, as taught by Ostergaard et al. (para [0085]).


As per claim 14:
The resultant combination does not disclose:
the plurality of metallic layers include metallic layers of at least two of copper, silver, gold, nickel, or titanium-tungsten alloy.
Ostergaard et al. discloses the formation of microstrip circuits through the use of one or more layers of copper foil coated in a layer of gold or silver (para [0085]).
As a consequence of the combination of claim 13, the plurality of metallic layers include metallic layers of at least two of copper, silver, gold, nickel, or titanium-tungsten alloy.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Saito et al. (US Patent 6949819), a reference of record, in view of Takahashi et al. (US PGPub 20030206083), as per claim 1, and further in view of Randall et al. (US PGPub 20130342287), a reference of record.
As per claim 21:
The resultant combination discloses the RF crossover of claim 1, as rejected above.
The resultant combination does not disclose:

	Randall et al. discloses in Fig. 1A:
A surface mounted component (filter 1) comprising at least one transition conductor (metallized half-vias 6A & 6B) with a crossover conductor (filter sections 5A-5D), wherein the crossover conductor includes at least one impedance matching structure (4A) to match an impedance of the crossover conductor to an impedance of at least one transition conductor conductively coupled with the crossover conductor (para [0006]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the impedance matching structure of Randall et al. to the crossover conductor of the resultant combination as a known in the art method of ensuring proper signal transmission between a transition conductor and a crossover conductor, as taught by Randall et al. (para [0006])

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 10/28/2021, with respect to the rejection(s) of claim(s) 1-20 under Saito in view of Randall or Saito in view of Abraham and Randall have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saito in view of Takahashi et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Examiner, Art Unit 2843